[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________
                                                                       FILED
                                       No. 05-14953         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                ________________________          October 11, 2006
                                                               THOMAS K. KAHN
                          D.   C. Docket No. 03-00290 CV-BE-S         CLERK

ROBERT D. GREER,

                                                                           Plaintiff-Appellant,

                                             versus

BIRMINGHAM BOARD OF EDUCATION,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                     (October 11, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:


___________________

*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court should be affirmed for the reasons fully discussed at

oral argument.

      AFFIRMED.




                                          2